Name: 80/770/EEC: Commission Decision of 16 July 1980 authorizing the Kingdom of Belgium, the Grand Duchy of Luxembourg and the Kingdom of the Netherlands not to apply Community treatment to woven and knitted or crocheted dresses, falling within subheadings ex 60.05 A II and ex 61.02 B II of the Common Customs Tariff (category 26), originating in Taiwan and in free circulation in the other Member States (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-08-22

 Avis juridique important|31980D077080/770/EEC: Commission Decision of 16 July 1980 authorizing the Kingdom of Belgium, the Grand Duchy of Luxembourg and the Kingdom of the Netherlands not to apply Community treatment to woven and knitted or crocheted dresses, falling within subheadings ex 60.05 A II and ex 61.02 B II of the Common Customs Tariff (category 26), originating in Taiwan and in free circulation in the other Member States (Only the French and Dutch texts are authentic) Official Journal L 221 , 22/08/1980 P. 0017****( 1 ) OJ NO L 357 , 31 . 12 . 1977 , P . 51 . ( 2 ) OJ NO L 39 , 9 . 2 . 1978 , P . 1 . ( 3 ) OJ NO L 16 , 22 . 1 . 1980 , P . 14 . COMMISSION DECISION OF 16 JULY 1980 AUTHORIZING THE KINGDOM OF BELGIUM , THE GRAND DUCHY OF LUXEMBOURG AND THE KINGDOM OF THE NETHERLANDS NOT TO APPLY COMMUNITY TREATMENT TO WOVEN AND KNITTED OR CROCHETED DRESSES , FALLING WITHIN SUBHEADINGS EX 60.05 A II AND EX 61.02 B II OF THE COMMON CUSTOMS TARIFF ( CATEGORY 26 ), ORIGINATING IN TAIWAN AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ( ONLY THE DUTCH AND FRENCH TEXTS ARE AUTHENTIC ) ( 80/770/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO THE APPLICATION UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY , MADE ON 8 JULY 1980 BY THE GOVERNMENTS OF THE BENELUX COUNTRIES TO THE COMMISSION OF THE EUROPEAN COMMUNITIES , FOR AUTHORIZATION NOT TO APPLY COMMUNITY TREATMENT TO WOVEN AND KNITTED OR CROCHETED DRESSES , FALLING WITHIN SUBHEADINGS EX 60.05 A II AND EX 61.02 B II OF THE COMMON CUSTOMS TARIFF ( CATEGORY 26 ), ORIGINATING IN TAIWAN AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES , WHEREAS THE IMPORTATION INTO THE COMMUNITY OF THE PRODUCTS IN QUESTION ORIGINATING IN TAIWAN IS SUBJECT TO A COMMUNITY QUANTITATIVE QUOTA ALLOCATED AMONG THE MEMBER STATES BY COMMISSION REGULATION ( EEC ) NO 3020/77 OF 30 DECEMBER 1977 ( 1 ), CONFIRMED BY COUNCIL REGULATION ( EEC ) NO 255/78 OF 7 FEBRUARY 1978 ( 2 ); WHEREAS IT WAS NOT POSSIBLE ON THAT OCCASION TO ALLOCATE THOSE CEILINGS ON THE BASIS OF THE NEEDS OF THE INDIVIDUAL MARKETS ; WHEREAS THERE ARE THEREFORE DISPARITIES EXISTING BETWEEN THE IMPORT CONDITIONS IN THE VARIOUS MEMBER STATES ; WHEREAS UNIFORMITY CAN ONLY BE ACHIEVED PROGRESSIVELY ; WHEREAS IT APPEARS FROM THE APPLICATION SUBMITTED THAT THERE ARE SERIOUS DIFFICULTIES IN THE INDUSTRIAL SECTOR CONCERNED , INVOLVING A CONSIDERABLE DROP IN PRODUCTION AND EMPLOYMENT ; WHEREAS FURTHER INDIRECT IMPORTS , IN ADDITION TO THOSE ALREADY MADE , WOULD BE LIKELY TO AGGRAVATE THESE DIFFICULTIES AND CALL INTO QUESTION THE OBJECTIVES SOUGHT BY THE COMMERCIAL MEASURES CONCERNED ; WHEREAS IT IS NOT POSSIBLE TO SET IN MOTION RAPIDLY THE MACHINERY FOR BRINGING ABOUT THE NECESSARY COOPERATION FROM THE OTHER MEMBER STATES ; WHEREAS AUTHORIZATION SHOULD ACCORDINGLY BE GIVEN FOR THE APPLICATION OF PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 , SUBJECT TO THE CONDITIONS LAID DOWN IN COMMISSION DECISION 80/47/EEC OF 20 DECEMBER 1979 ( 3 ), AND IN PARTICULAR ARTICLE 3 THEREOF ; WHEREAS , HOWEVER , THE APPLICATION FOR A LICENCE WHICH GAVE RISE TO THE APPLICATION IN QUESTION DOES NOT NEED TO BE COVERED BY SUCH AN AUTHORIZATION IN VIEW OF THE SMALL AMOUNT INVOLVED , HAS ADOPTED THIS DECISION : ARTICLE 1 THE KINGDOM OF BELGIUM , THE GRAND DUCHY OF LUXEMBOURG AND THE KINGDOM OF THE NETHERLANDS ARE AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO THE PRODUCTS INDICATED BELOW , WHERE THEY ORIGINATE IN TAIWAN AND ARE IN FREE CIRCULATION IN THE OTHER MEMBER STATES , AND IN RESPECT OF WHICH APPLICATIONS FOR IMPORT LICENCES WERE LODGED AFTER 3 JULY 1980 : // // CCT HEADING NO // DESCRIPTION // // EX 60.05 A II AND EX 61.02 B II ( NIMEXE CODES 60.05-41 , 42 , 43 , 44 ; 61.02-48 , 52 , 53 , 54 ) ( CATEGORY 26 ) // WOMEN ' S , GIRLS ' AND INFANTS ' ( OTHER THAN BABIES ' ) WOVEN AND KNITTED OR CROCHETED DRESSES , OF WOOL , OF COTTON OR OF MAN-MADE TEXTILE FIBRES // ARTICLE 2 THIS DECISION SHALL APPLY UNTIL 31 OCTOBER 1980 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE KINGDOM OF BELGIUM , THE GRAND DUCHY OF LUXEMBOURG AND THE KINGDOM OF THE NETHERLANDS . DONE AT BRUSSELS , 16 JULY 1980 . FOR THE COMMISSION WILHELM HAFERKAMP VICE-PRESIDENT